Citation Nr: 1514789	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure, and/or secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the Cleveland RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In the April 2014 decision, the Board granted the Veteran's petition to reopen his claim for service connection for sarcoidosis, and remanded this issue for additional evidentiary development.  It is now returned to the Board. 

The issue of entitlement to a higher rating for anxiety disorder not otherwise specified (NOS), as well as a separate claim for service connection for posttraumatic stress disorder (PTSD) have been raised by the record in the March 2015 Written Brief Presentation issued by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran contends that he developed sarcoidosis as a result of his herbicide exposure in service.  His DD 214 reflects that he was awarded a number of decorations, medals, and badges, to include the Vietnam Campaign Medal with 60 Device, and the Vietnam Service Medal.  A response to the June 2008 request to the National Personnel Records Center (NPRC) pursuant to Personnel Information Exchange System (PIES) Code 034, which sought the Veteran's dates of service in Vietnam, indicated that the Veteran served in Vietnam from October 1968 to September 1969.  The Veteran's personnel records confirm his service in the Republic of Vietnam.  As such, the Veteran's in-service herbicide exposure has been conceded.  

Pursuant to the April 2014 Board remand instructions, the Veteran was scheduled for a VA examination to determine the nature and etiology of his sarcoidosis in April 2014.  Based on her review of the claims file, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with sarcoidosis, and determined that the Veteran was first diagnosed with this disorder in 2006.  In a medical addendum opinion dated in December 2014, this same examiner concluded that based on the medical principles in existence, as well as the most up-to-date medical research in this field, the Veteran's current sarcoidosis is less likely as not related to his active service, to include his herbicide exposure during service.  The VA examiner also provided a well-articulated explanation and rationale for the opinion reached.  However, in the March 2015 Written Brief Presentation, the Veteran, through his representative, claimed that his sarcoidosis was secondary to his service-connected anxiety disorder.  Specifically, the Veteran asserted that his anxiety disorder served to worsen his sarcoidosis.  Along with the Written Brief Presentation, the Veteran provided a medical literature article that focused on the relationship between sarcoidosis and anxiety.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. 38 C.F.R. § 3.310.  

The Veteran is currently service connected for anxiety disorder NOS.  In light of the his contentions, his claims file should be referred to the same VA examiner who evaluated him in April 2014 (and who provided the December 2014 opinion), for an additional addendum opinion addressing whether his sarcoidosis is secondary to his service-connected anxiety.  In the March 2015 Written Brief Presentation, the Veteran also asserted, by way of his representative, that he had a number of symptoms and indications in service that may have been early manifestations of his subsequently diagnosed sarcoidosis, to include palpitations after exertion, frequent colds, and a rash.  Review of the March 1970 separation examination reflects that the Veteran did report a history of heart palpitations, mumps, and chronic and frequent colds in his medical history report.  As this claim is being remanded for an additional development, the Board will also seek an additional clarifying opinion addressing these contentions.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for sarcoidosis, to include as secondary to a service-connected disability.  

2. The RO/AMC shall then refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran in April 2014 for his asserted sarcoidosis or another appropriate VA physician if this examiner is unavailable.  The examiner should specifically take note of the March 1970 separation examination report, as well as medical literature article titled "Anxiety, its relation to symptoms severity and anxiety sensitivity in sarcoidosis."  

Following a review of the record, the examiner must:

(a) Express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's medical history of chronic and frequent colds, as well as his history of mumps and heart palpitations in service were early signs or manifestations of his subsequently diagnosed sarcoidosis after service.  

(b) If the examiner finds that these symptoms were not early signs or manifestations of the Veteran's sarcoidosis and that the Veteran's sarcoidosis is unlikely directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that sarcoidosis was proximately due to, or aggravated by his service-connected anxiety disorder.  If aggravated, specify the baseline of sarcoidosis prior to aggravation, and the permanent, measurable increase in sarcoidosis resulting from the aggravation.  A complete rationale should be provided for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, reasons for doing so must be provided.

The absence of evidence of treatment for sarcoidosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he/she cannot provide an opinion on any of the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definitive opinion can be obtained.) 

3. The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






